—Judgment, Supreme Court, Bronx County (Effain Alvarado, J.), rendered August 6, 1998, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 12V2 to 25 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determination that defendant, who was arrested in the apartment of a third party, did not rent a room therein and did not have a reasonable expectation of privacy. Even were we to find that defendant did have standing, we would find that the record also supports the court’s finding that the police justifiably relied on the apparent authority of a third party to consent to the search (see, People v Adams, 53 NY2d 1, 9, cert denied 454 US 854). In this regard, we see no reason to disturb the court’s credibility determination that the third party, the lessee of the apartment, voluntarily gave her consent to the search of the bedroom in question.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.